DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Singer (Reg. No. 45,111) on August 22, 2022.  The Applicant’s representative has agreed and authorized the Examiner to amend claims 1-2, 5, 10, and 16-17, and add new claim 21,  and cancel claims 11, 15, and 20.

The Application has been amended as follows below:

                                                          Claims

1.	(Currently Amended)  A method of assigning a new hardware address to an electronic device that already has an encoded address, the method comprising:
	by an electronic device of a first vehicle:
communicatively connecting to an access portal of a service provider system, and
issuing, to the service provider system via the access portal, an identification code for the electronic device of the first vehicle;
	by the service provider system:
upon receipt of a certificate signing request (CSR) from the first vehicle, examining the CSR and retrieving the identification code from the CSR,
using the identification code to determine if an address is assigned to the electronic device of the first vehicle of the first vehicle,
	if an address is assigned to the electronic device and the assigned address is not shared with other devices, embedding the assigned address in a certificate, otherwise generating a unique address for the electronic device of the first vehicle and embedding the unique address in the certificate, and
		transferring the certificate to the electronic device of the first vehicle via the access portal; and
	by the electronic device of the first vehicle:
performing an initialization process that comprises:
		verifying validity of the certificate,
	extracting the assigned address or the unique address from the certificate, and
	applying the assigned address or the unique address to a network adapter of the electronic device of the first vehicle, and
	using the network adaptor to maintain a communicative connection with the access portal and exchange data with the service provider system; and
		after completion of the initialization process by the electronic device of the first vehicle, maintain a communicative connection with the electronic device of the first vehicle via the first one of the access portals and exchanging data with the electronic device of the first vehicle.
	
2.	(Currently Amended)  The method of claim 1 further comprising:
by the service provider system, maintaining in a data store
wherein using the identification code to determine if an address is assigned to the electronic device comprises accessing the data store and determining whether the identification code for the electronic device is mapped to a unique address in the data store.

5.	(Currently Amended) The method of claim 1, wherein issuing the identification code to the service provider system comprises issuing the  certificate signing request (CSR) that includes the identification code.

10.	(Currently Amended) A fleet management system for serving a fleet of vehicles, the system comprising a service provider system server that includes:
	a processor;
a plurality of communication ports, each of which provides an access portal for establishing a communicative connection with a corresponding vehicle; 
a memory containing programming instructions that are configured to cause the processor to:
detect that a first vehicle has communicatively connected to a first one of the access portals, 
receive, from the first vehicle, an identification code, wherein the instructions to receive the identification code comprise instructions to, upon receipt of a certificate signing request (CSR) from the first vehicle, examine the CSR and retrieve the identification code from the CSR,
use the identification code to determine if an address is assigned to first vehicle,
	if an address is assigned to the first vehicle and the assigned address is not shared with other vehicles, embed the assigned address in a certificate, otherwise generate a unique address for the first vehicle and embed the unique address in the certificate, 
transfer the certificate to the first vehicle via the first one of the access portals for use in an initialization process, and
after completion of the initialization process by the first vehicle, maintain a communicative connection with the first vehicle via the first one of the access portals and exchange data with the first vehicle; and
the first vehicle, which comprises:
a processor, 
a network adapter, and
a memory containing programming instructions that are configured to cause the processor of the first vehicle to:
perform the initialization process by:
verifying validity of the certificate,
extracting the assigned address or the unique address from the certificate, and
applying the assigned address or the unique address to a network adapter of the first vehicle, and
use the network adaptor to maintain the communicative connection exchange data with the service provider system.

11.	(Canceled) 
15. 	(Canceled)
16.	(Currently Amended) The system of claim 10 
	
	the memory of the first vehicle comprises additional programming instructions to issue the CSR as part of a commissioning process when the first vehicle is communicatively connected to the service provider system for a first time.
17.	(Currently Amended) The system of claim 10
	re-connect to the service provider system server via any of the access portals; and
	upon re-connecting to the service provider system server, present the unique address to the service provider system.

20. (Canceled)

21. 	(New) At least one non-transitory computer readable storage medium including computer executable instructions that when executed by a processor cause the processor to perform:
detect that a first vehicle has communicatively connected to a first one of a plurality of access portals, to establish a communicative connection with a corresponding vehicle;
receive, from the first vehicle, an identification code, wherein the instructions to receive the identification code comprise instructions to, upon receipt of a certificate signing request (CSR) from the first vehicle, examine the CSR and retrieve the identification code from the CSR,
use the identification code to determine if an address is assigned to first vehicle,
	if an address is assigned to the first vehicle and the assigned address is not shared with other vehicles, embed the assigned address in a certificate, otherwise generate a unique address for the first vehicle and embed the unique address in the certificate, 
transfer the certificate to the first vehicle via the first one of the access portals for use in an initialization process, and
after completion of the initialization process by the first vehicle, maintain a communicative connection with the first vehicle via the first one of the access portals and exchange data with the first vehicle; and
the non-transitory computer readable storage medium further including computer executable instructions that when executed by a processor of the first vehicle comprises:
perform the initialization process by:
verifying validity of the certificate,
extracting the assigned address or the unique address from the certificate, and
applying the assigned address or the unique address to a network adapter of the first vehicle, and
use the network adaptor to maintain the communicative connection exchange data with a service provider system.

	 

Examiner’s Statement of Reasons for Allowance

Claims 1-10, 12-14, 16-19, and 21 are allowable.
In some manufacturing scenarios, multiple devices leaving the manufacturing facility may have the same MAC address. This is common in vehicle manufacturing, in which a particular vehicle original equipment manufacturer (OEM) will assign a common MAC address to the network adapters of several or all vehicles that are of the same make and model. This can create issues for entities that manage fleets of vehicles, entities that maintain or update software in multiple vehicles, or entities that service vehicles, because multiple vehicles sharing a common MAC address may be connected to the service entity’s network at the same time.
The system and method disclose communicating with multiple vehicles or other electronic devices that share a common media access control (MAC) or other address. Upon receiving a certificate signing request (CSR) from a connected device and determining that the device does not have a unique address, the system will generate a unique address for the device and embedding the unique addresses in a certificate, sign the certificate, and transfer the certificate to the device. Then, when the system communicates with the device, the system may use that unique address to identify the device.
The prior art of Weinfield (2019/0043360) discloses the certification tool may further include a communication unit that compares the basic safety message transmission rate and the basic safety message transmission power for the test vehicle to a target basic safety message transmission rate and a target basic safety message transmission power. If the basic safety message transmission rate and the basic safety message transmission power for the test vehicle meet or exceed the target basic safety message transmission rate and the target basic safety message transmission power, respectively, the display control unit displays a pass indicator. If the basic safety message transmission rate and the basic safety message transmission power for the test vehicle do not meet or exceed the target basic safety message transmission rate and the target basic safety message transmission power, respectively, the display control unit displays a fail indicator.  The certification tool may further include a vehicle identification unit that either commands a user to input a unique source address and a unique security certificate for each remote vehicle or generates a unique source address and a unique security certificate for each remote vehicle.  Weinfield discloses certifying a dedicated short range communication system on a test vehicle includes generating, by a certification tool, a unique vehicle identification for each of a target number of remote vehicles; generating, by the certification tool, a plurality of messages at a target number of transmitted messages per second for each of the remote vehicles; and communicating, by the certification tool, the plurality of messages to the test vehicle to achieve a target congestion level.

The prior art of Weinfield does not disclose or suggest, “transfer the certificate to the first vehicle via the first one of the access portals for use in an initialization process, and
after completion of the initialization process by the first vehicle, maintain a communicative connection with the first vehicle via the first one of the access portals and exchange data with the first vehicle; and the first vehicle, which comprises: a processor, a network adapter, and a second memory portion containing programming instructions that are configured to cause the processor of the first vehicle to: perform the initialization process by: verifying validity of the certificate, extracting the assigned address or the unique address from the certificate, and
applying the assigned address or the unique address to a network adapter of the first vehicle, and use the network adaptor to maintain the communicative connection exchange data with a service provider system”.
	The prior art of Zhu et al. (2021/0226802) discloses a vehicle-to-everything server receives a first certificate request from a vehicle, where the first certificate request includes a security credential of the vehicle. The security credential is a credential that can be used to perform identity verification on the vehicle, and a specific form of the security credential is not limited. The security credential may be a credential that is issued by an enterprise server to the vehicle and that is used to identify an identity of the vehicle, or may be a digital signature generated by the vehicle by using a pre-provisioning certificate of the vehicle.  The vehicle-to-everything server performs identity verification on the vehicle based on the security credential. The vehicle-to-everything server is connected to massive vehicle-to-everything terminals. For security purposes, the vehicle-to-everything server first needs to determine whether the vehicle is authorized, and only when the identity verification on the vehicle succeeds, the vehicle-to-everything server can apply for a certificate for the vehicle. The vehicle-to-everything server performs corresponding security credential verification based on different security credential types. If the security credential is the credential issued by the automotive enterprise server to the vehicle, the vehicle-to-everything server may perform verification by performing verification on a digital signature in the security credential, or may send the security credential to the automotive enterprise server for verification. If the security credential is the digital signature generated by the vehicle by using the pre-provisioning certificate of the vehicle, the vehicle-to-everything server needs to perform verification on the digital signature of the vehicle by using the preconfigured pre-provisioning certificate of the vehicle. 
The prior art of Zhu et al. (2021/0226802) does not disclose or suggest, “transfer the certificate to the first vehicle via the first one of the access portals for use in an initialization process, and after completion of the initialization process by the first vehicle, maintain a communicative connection with the first vehicle via the first one of the access portals and exchange data with the first vehicle; and the first vehicle, which comprises: a processor, a network adapter, and a second memory portion containing programming instructions that are configured to cause the processor of the first vehicle to: perform the initialization process by: verifying validity of the certificate, extracting the assigned address or the unique address from the certificate, and applying the assigned address or the unique address to a network adapter of the first vehicle, and use the network adaptor to maintain the communicative connection exchange data with a service provider system”.
The Non-patent literature of Baldini et al. (Title: Identity-Based Security Systems for Vehicular Ad-Hoc Networks) teaches V2V networks must validate string security and privacy requirements. A malicious user can inject false information in the messages exchanged among the vehicles, can eavesdrop information on the car and its driver or can modify the distributed messages. In other words, there is the need to ensure that the exchanged messages between the vehicles are protected and the vehicles authenticated and authorized. 
The Non-patent literature of Baldini et al. (Title: Identity-Based Security Systems for Vehicular Ad-Hoc Networks) does not teach or suggest, “transfer the certificate to the first vehicle via the first one of the access portals for use in an initialization process, and after completion of the initialization process by the first vehicle, maintain a communicative connection with the first vehicle via the first one of the access portals and exchange data with the first vehicle; and the first vehicle, which comprises: a processor, a network adapter, and a second memory portion containing programming instructions that are configured to cause the processor of the first vehicle to: perform the initialization process by: verifying validity of the certificate, extracting the assigned address or the unique address from the certificate, and applying the assigned address or the unique address to a network adapter of the first vehicle, and use the network adaptor to maintain the communicative connection exchange data with a service provider system”.
The Non-patent literature of Coronado et al. (Title: Service Discovery and Service Access in Wireless Vehicular Networks) discloses challenges in wireless communications deals with information security among communicating parties, especially in the case of vehicular ad hoc networks (VANETs) due to the dynamic behavior of vehicles. In fact, any network element either in the wireless medium or in the fixed domain is prompted to various modalities of network attacks. In VANETs, there are different proposals concerning security in order to mitigate the potential risks of attacks given that vehicles can have anonymous characteristics. For instance, a detailed description of different threats of attacks can be found in a perspective on attack modeling in some vehicular scenarios. In a vehicle-to-vehicle communication scenario, a major concern is the addition of false information by manipulating position, speed parameters or even identities. Moreover, denial of service (DoS) attacks can be caused by jamming the radio channel at the link layer or/and by saturating the vehicles forwarding capacity at the network layer. 
The Non-patent literature of Coronado et al. (Title: Service Discovery and Service Access in Wireless Vehicular Networks) teaches challenges in wireless communications deals with information security among communicating parties, especially in the case of vehicular ad hoc networks (VANETs) due to the dynamic behavior of vehicles. In fact, any network element either in the wireless medium or in the fixed domain is prompted to various modalities of network attacks. In VANETs, there are different proposals concerning security in order to mitigate the potential risks of attacks given that vehicles can have anonymous characteristics. For instance, a detailed description of different threats of attacks can be found in [2;3;4]; and [5] and a perspective on attack modeling in some vehicular scenarios is presented in [6]. In a vehicle-to-vehicle communication scenario, a major concern is the addition of false information by manipulating position, speed parameters or even identities. Moreover, as described in [7] denial of service (DoS) attacks can be caused by jamming the radio channel at the link layer or/and by saturating the vehicles forwarding capacity at the network layer. As a result of the risks imposed by network attacks, diverse types of proposals for authenticating and securing data have been proposed in order to provide reliable communications in VANETs.
The Non-patent literature of Coronado et al. . (Title: Service Discovery and Service Access in Wireless Vehicular Networks) does not teach or suggest, “transfer the certificate to the first vehicle via the first one of the access portals for use in an initialization process, and after completion of the initialization process by the first vehicle, maintain a communicative connection with the first vehicle via the first one of the access portals and exchange data with the first vehicle; and the first vehicle, which comprises: a processor, a network adapter, and a second memory portion containing programming instructions that are configured to cause the processor of the first vehicle to: perform the initialization process by: verifying validity of the certificate, extracting the assigned address or the unique address from the certificate, and applying the assigned address or the unique address to a network adapter of the first vehicle, and use the network adaptor to maintain the communicative connection exchange data with a service provider system”.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/24/2022
/J.E.J/Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439